DETAILED ACTION
This Office Action is in response for Application# 16/283,357 filed on February 22, 2021 in which claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-19 are pending, of which claims 1-4 and 10-15 are rejected under 35 U.S.C. 103.

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim has a period [.] in the middle of claim limitations on page 48.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. US 2005/0149496 A1 (hereinafter ‘Mukherjee’) in view of Blazejewski et al. US 2012/0036109 A1 (hereinafter ‘Blazejewski’).

As per claim 1, Mukherjee disclose, A computer-implemented method of facilitating queries of a topic-based-source-specific search system (Mukherjee: paragraph 0045: disclose categories ‘topic’ are pre-defined and search query in a given application domain ‘source’), the system being configured to collect information from predefined sources relating to a content topic prior to the queries (Mukherjee: paragraph 0064 and Fig. 6 Element 606 and Element 610: disclose predefined categories ‘topic’ and source list), the method being implemented by the system that includes one or more processors (Mukherjee: paragraph 0034: disclose host machine and well known that machine contains one or more processors) executing one or more computer program modules which, when executed, perform the method, the method comprising (Mukherjee: paragraph 0033: disclose configurable source module ‘program’ and paragraph 0034: disclose machine which inherit computer program execution):
Mukherjee: Fig, 1 Element 102: disclose user interface), a query input component on a display of a user interface (Mukherjee: paragraph 0033: disclose user interface allows a user to submit search query), wherein the query input component is configured to receive input (Mukherjee: paragraph 0033: disclose user interface allows a user to submit search query, which implies that the query with receive input);
receiving, by a query input module, an input relating to a query (Mukherjee: paragraph 0043 and Fig. 2 Element 204: disclose the context ‘relating’ of the search query is interpreted); 
determining, by an information retrieval module, a determined subset of information items that relate to the received input (Mukherjee: paragraph 0044: disclose search results corresponding to the submitted queries in each data source are retrieved and examiner interpret the result retrieved from data source as subset); 
determining, by the information retrieval module, one or more sources associated with the determined subset of the information items (Mukherjee: paragraph 0044: disclose the retrieved search results are consolidated from each data source and presented to the user); 
providing, by the user interface module (Mukherjee: Fig. 1 Element 102), one or more representations of the sources associated with the determined subset of the information items (Mukherjee: Fig. 1 Element 106: disclose sources modules representation) in a first area on the display of the user interface simultaneously with the query input component (Mukherjee: paragraph 0044: disclose search results are retrieved by the submitted queries and the results are presented to the user. However, examiner concedes that the prior art is silent on display of the user interface simultaneously with the query input component and examiner will discuss this feature in reference to secondary art below);
providing, by the user interface module (Mukherjee: Fig. 1 Element 102), one or more representations of the first entity information items (Mukherjee: Fig. 1 Element 106: disclose sources modules representation) and one or more representations of the sources associated with the first information items in the first area on the display of the user interface (Mukherjee: Fig. 1 Element 106: disclose sources modules representation).
It is noted, however, Mukherjee did not specifically detail the aspects of
determining, by an entity mention filter module, one or more first entity information items of the determined subset of information items based on a first entity mention filter, wherein the first entity mention filter relates to a predefined first entity having a predefined entity type and one or more predefined first aliases associated with the first entity; and
providing, by the user interface module, one or more representations of the first entity information items and one or more representations of the sources associated with the first information items in the first area on the display of the user interface, wherein the first area is provided on the display of the user interface simultaneously with the query input component as recited in claim 1.
On the other hand, Blazejewski achieved the aforementioned limitations by providing mechanisms of
Blazejewski: Fig. 3 Element 204: disclose filter settings module), one or more first entity information items of the determined subset of information items based on a first entity mention filter (Blazejewski: Fig. 3 Element 204: disclose date ‘first entity’ criteria for filtering the data), wherein the first entity mention filter relates to a predefined first entity having a predefined entity type and one or more predefined first aliases associated with the first entity (Blazejewski: Fig. 3 Element 204: disclose the report criteria date, which is predefined first entity and the alias as from – to - date); and
wherein the first area is provided on the display of the user interface simultaneously with the query input component (Blazejewski: Fig. 3 Element 204 and Element 302: disclose the user interface have the search results and simultaneously with the query input component of the filter settings).
Mukherjee and Blazejewski are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Search Engine system”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Mukherjee and Blazejewski because they are both directed to search engine system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Blazejewski with the method described by Mukherjee in order to solve the problem posed.
Blazejewski: paragraph 0005). 
Therefore, it would have been obvious to combine Blazejewski with Mukherjee to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mukherjee disclose, wherein a predefined entity type is one or more of an accounting firm, an association, a corporation, a government office, a law firm, a non-profit organization, a think tank, or a union (Mukherjee: paragraph 0034: disclose the content sources can be a corporate portal and examiner believes this is sufficient teaching that covers the limitation of a corporation).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Mukherjee did not specifically detail the aspects of
determining, by the entity mention filter module, one or more second information items of the determined subset of information items based on a second entity mention filter, wherein the second entity mention filter relates to a predefined second entity having a predefined entity type and one or more predefined second aliases associated with the second entity; determining, by the entity mention filter module, one or more common information items of the first information items and second information items; 
On the other hand, Blazejewski achieved the aforementioned limitations by providing mechanisms of
determining, by the entity mention filter module, one or more second information items of the determined subset of information items based on a second entity mention filter, wherein the second entity mention filter relates to a predefined second entity having a predefined entity type and one or more predefined second aliases associated with the second entity (Blazejewski: Fig. 3 Element 206: disclose second entity of report criteria, which examiner equates to second entity have a predefined entity type mention filter); 
determining, by the entity mention filter module, one or more common information items of the first information items and second information items (Blazejewski: Fig. 3 Element 300: disclose common information items between first and second information items are reportID, creation date, creation time and description); and 
providing, by the user interface module, one or more representations of the determined common information items and one or more representations of the sources associated with the common information items in the first area on the display of the user interface, wherein the first area is provided on the display of the user interface Blazejewski: Fig. 3 Element 206 and Element 302: disclose the user interface have the search results and simultaneously with the query input component of the filter settings).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. In addition, Mukherjee disclose, wherein a predefined entity type is one or more of an accounting firm, an association, a corporation, a government office, a law firm, a non-profit organization, a think tank, or a union (Mukherjee: paragraph 0034: disclose the content sources can be a corporate portal and examiner believes this is sufficient teaching that covers the limitation of a corporation).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mukherjee disclose, storing, by an indexing module, metadata in association with the information items, wherein the metadata indicate one or more of (Mukherjee:  paragraph 0059: disclose index to define categories): 
one or more predefined entities relating to the information items; one or more predefined entity aliases relating to the information items; and one or more sources relating to the information items (Mukherjee: paragraph 0043: disclose schematics with text metadata).


It is noted, however, Mukherjee did not specifically detail the aspects of
wherein determining, by the entity mention filter module, the first entity information items comprises analyzing the metadata of one or more of the information objects of the determined subset of information objects as recited in claim 11.
On the other hand, Blazejewski achieved the aforementioned limitations by providing mechanisms of
wherein determining, by the entity mention filter module, the first entity information items comprises analyzing the metadata of one or more of the information objects of the determined subset of information objects (Blazejewski: Fig. 3 Element 204: disclose a filter module and the date criteria is the metadata).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mukherjee disclose, storing, by an indexing module, metadata in association with the predefined sources or the determined subset of information items, wherein the metadata indicate one or more predefined entities relating to the predefined sources or the determined subset of information items, and one or more predefined entity aliases relating to the one or more predefined entities (Mukherjee: paragraph 0043: disclose schematics with text metadata, the metadata can be used. Examiner believes the metadata claimed in this limitation is data itself and the prior art teaches metadata).


It is noted, however, Mukherjee did not specifically detail the aspects of
providing, by the user interface module, one or more representations of options to select or unselect one or more of the predefined entities in the second area on the display of the user interface; and 
receiving, by the user interface module, a user input corresponding to a selection of one or more of predefined entities; -- 48 --P A T E N TDocket No. 45PP-293918determining, by an entity mention filter module, one or more selected entity information items of the determined subset of information items based on a selected entity mention filter, wherein the selected entity mention filter discovers information items relating to the one or more selected predefined entities and to one or more predefined aliases associated with one or more of the selected predefined entities as recited in claim 13.
On the other hand, Blazejewski achieved the aforementioned limitations by providing mechanisms of
 providing, by the user interface module, one or more representations of options to select or unselect one or more of the predefined entities in the second area on the display of the user interface (Blazejewski: Fig. 3 Element 206: disclose an element of  on-line reports only that can be selected by clicking on it or can be unselected); and
receiving, by the user interface module, a user input corresponding to a selection of one or more of predefined entities; -- 48 --P A T E N TDocket No. 45PP-293918determining, by an entity mention filter module, one or more selected entity information items of the determined subset of information Blazejewski: Fig. 3 Element 206 and Element 204: disclose filter settings module that has one or more predefined entities).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 13 above. 
It is noted, however, Mukherjee did not specifically detail the aspects of
providing, by the user interface module, one or more representations of options to select or unselect one or more of a plurality of predefined entity types in a second area on the display of the user interface, wherein the second area is provided on the display of the user interface simultaneously with the first area and the query input component; and receiving, by the user interface module, user input corresponding to a selection of one or more of the plurality of predefined entity types as recited in claim 14.
On the other hand, Blazejewski achieved the aforementioned limitations by providing mechanisms of
providing, by the user interface module, one or more representations of options to select or unselect one or more of a plurality of predefined entity types in a second area on the display of the user interface (Blazejewski: Fig. 3 Element 206: disclose an element of  on-line reports only that can be selected by clicking on it or can be unselected), wherein the second area is provided on the display of the user interface simultaneously with the first area and the query input component; and receiving, by the Blazejewski: Fig. 3 Element 204 and Element 302: disclose the user interface have the search results and simultaneously with the query input component of the filter settings).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claim 13 above. In addition, Mukherjee disclose, wherein a predefined entity type is one or more of an accounting firm, an association, a corporation, a government office, a law firm, a non-profit organization, a think tank, or a union (Mukherjee: paragraph 0034: disclose the content sources can be a corporate portal and examiner believes this is sufficient teaching that covers the limitation of a corporation).

Allowable Subject Matter
Claims 5-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US Patent US 8,799,207 B1 disclose “Unified data source management”
US Patent US 9,922,101 B1 disclose “Coordinated configuration, management, and access across multiple data stores”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/